Brickell endorsed a note to Manning and Byrne, partners in trade, as satisfaction for a precedent debt due to the partnership, which note was released by Brickell to the maker before the *Page 132 
endorsement. An action was commenced against the maker, and on that circumstance appearing, was dismissed, and the note returned to Brickell; then the partnership was dissolved and a receiver appointed, and this was published in a Gazette which circulated in the town where Brickell lived; after which, Brickell paid the debt to Byrne; and I am of opinion that if Brickell knew the appointment of the receiver, his payment after such knowledge to one of the partners was void; and that Byrne (134) being since dead, the surviving partner is entitled to recover.
The jury found for the defendant, and a new trial being moved for, the judge refused it, saying it would be a hard case on the defendant should a recovery be effected, and therefore he would not disturb the verdict.
NOTE. — Upon the second point, see Allen v. Jordan, ante, 132, and the cases referred to in the note.